Citation Nr: 1230880	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-18 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to February 19, 2010 and in excess of 30 percent since April 1, 2011 for left hip disability, previously evaluated as degenerative arthritis and current evaluated as status post total left hip arthroplasty.

2.  Entitlement to an initial evaluation in excess of 20 percent for gout of the bilateral toes and ankles.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right hip.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with right foot plantar fasciitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

8.  Entitlement to an initial compensable evaluation for status post surgical report of the left ring finger extensor tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In July 2012, the Veteran was scheduled to present testimony before the Board.   Although he failed to report for that hearing, he has presented good cause for his failure to do so, and has requested that a Travel Board hearing be rescheduled. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As such, the Board concludes that this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

The Board also wishes to express its sincere condolences to the Veteran for his loss.  

Accordingly, the case is REMANDED for the following action:
 
A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


